DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statements dated 02/18/2021 and 04/15/2022 are acknowledged by the Examiner. 

Specification

3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claim(s) 1, 3-4, 10, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al, US 2012/0294287 hereafter Jeong in view of Keskitalo et al, US 2014/0295840 hereafter Keskitalo. 

As for claim 1, Jeong discloses:
A method for transmitting information, applicable to a terminal device and comprising: 
acquiring first configuration information for redirection (Jeong, FIG. 9, 931, [0017], [0083]-[0084], Receiving the RRC connection reconfiguration handover command message including UL carrier information. The Examiner interprets handover to correspond to redirection. The Examiner interprets UL carrier information as well as other information in the RRC connection reconfiguration handover command message to correspond to the “first configuration information”), and 
recording reference information, when the terminal device fails handover (Jeong, FIG. 9, 961b, 963b1, [0088], [0090], Creating/recoding a handover failure message), 
wherein the reference information comprises at least one of: the first configuration information (Jeong, [0100], The handover failure message including UL carrier information), 
sending the recorded reference information to a network side (Jeong, 961b, [0090], Sending the handover failure message).

Jeong does not explicitly disclose searching for a target cell based on the first configuration information. 

	However, Keskitalo discloses searching for a target cell based on the first configuration information (Keskitalo, [0072], Searching for the target cell based on the RRCConnectionReconfiguration including the global cell identifier and location corresponding to the target cell), recording reference information, when the terminal device fails to find a first target cell which matches the first configuration information (Keskitalo, [0072], Generating/recording a handover failure report when the UE fails to find the target cell corresponding to the global cell identifier and location corresponding to the target cell in the RRCConnectionReconfiguration). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jeong with searching for a target cell based on the first configuration information, recording reference information, when the terminal device fails to find a first target cell which matches the first configuration information as taught by Keskitalo to improve cell redirection search time. 

As for claim 3, Jeong discloses:
The first configuration information comprises at least one of: frequency information of the target cell (Jeong, [0060], The frequency information), ID information of the target cell (Jeong, [0017], The cell ID or C-RNTI).

As for claim 4, Jeong discloses:
The ID information of the second target cell comprises at least one of: cell identifier (CID) (Jeong, [0017], The cell ID or C-RNTI), physical cell identifier (PCI) (Jeong, [0017], The cell ID or C-RNTI), frequency (Jeong, [0060], The frequency information).

As for claim 10, Jeong discloses:
An apparatus (Jeong, [0105]-[0106], The UE including the radio transceiver & processor/analyzer)  for transmitting information, being applicable to a terminal device and comprising: 
at least one processor; a transceiver; and a memory storing instructions which, when executed by the at least one processor, cause the at least one processor to: 
acquire first configuration information for redirection (Jeong, FIG. 9, 931, [0017], [0083]-[0084], Receiving the RRC connection reconfiguration handover command message including UL carrier information. The Examiner interprets handover to correspond to redirection. The Examiner interprets UL carrier information as well as other information in the RRC connection reconfiguration handover command message to correspond to the “first configuration information”), and 
recording reference information, when the terminal device fails handover (Jeong, FIG. 9, 961b, 963b1, [0088], [0090], Creating/recoding a handover failure message), 
wherein the reference information comprises at least one of: the first configuration information (Jeong, [0100], The handover failure message including UL carrier information), 
send the recorded reference information to a network side (Jeong, 961b, [0090], Sending the handover failure message).

Jeong does not explicitly disclose searching for a target cell based on the first configuration information. 

	However, Keskitalo discloses searching for a target cell based on the first configuration information (Keskitalo, [0072], Searching for the target cell based on the RRCConnectionReconfiguration including the global cell identifier and location corresponding to the target cell), recording reference information, when the terminal device fails to find a first target cell which matches the first configuration information (Keskitalo, [0072], Generating/recording a handover failure report when the UE fails to find the target cell corresponding to the global cell identifier and location corresponding to the target cell in the RRCConnectionReconfiguration). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jeong with searching for a target cell based on the first configuration information, recording reference information, when the terminal device fails to find a first target cell which matches the first configuration information as taught by Keskitalo to improve cell redirection search time. 

As for claim 18, Jeong discloses:
A method for transmitting information, applicable to a network side and comprising: 
transmitting first configuration information for redirection to a terminal device (Jeong, FIG. 9, 931, [0017], [0083]-[0084], Transmitting the RRC connection reconfiguration handover command message including UL carrier information. The Examiner interprets handover to correspond to redirection. The Examiner interprets UL carrier information as well as other information in the RRC connection reconfiguration handover command message to correspond to the “first configuration information”), 
receiving reference information from the terminal device (Jeong, 961b, [0090], Receiving the handover failure message)., 
wherein the reference information is recorded at the terminal device when the when the terminal device fails handover (Jeong, FIG. 9, 961b, 963b1, [0088], [0090], Creating/recoding a handover failure message), 
wherein the reference information comprises at least one of: the first configuration information (Jeong, [0100], The handover failure message including UL carrier information).

Jeong does not explicitly disclose the first configuration information is used for the terminal device to search for a first target cell that matches the first configuration information, wherein the reference information is recorded at the terminal device when the terminal device fails to find the first target cell.

	However, Keskitalo discloses the first configuration information is used for the terminal device to search for a first target cell that matches the first configuration information (Keskitalo, [0072], The RRCConnectionReconfiguration including the global cell identifier and location corresponding to the target cell is used by the UE to search for the target cell based on the information in the RRCConnectionReconfiguration ), wherein the reference information is recorded at the terminal device when the terminal device fails to find the first target cell (Keskitalo, [0072], The UE generating/recording a handover failure report when the UE fails to find the target cell corresponding to the global cell identifier and location corresponding to the target cell in the RRCConnectionReconfiguration).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jeong with the first configuration information is used for the terminal device to search for a first target cell that matches the first configuration information, wherein the reference information is recorded at the terminal device when the terminal device fails to find the first target cell as taught by Keskitalo to improve cell redirection search time.

As for claim 20, Jeong discloses:
The first configuration information comprises at least one of: frequency information of the target cell (Jeong, [0060], The frequency information), ID information of the target cell (Jeong, [0017], The cell ID or C-RNTI).

5.	Claim(s) 2, 7-9, 11, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al, US 2012/0294287 in view of Keskitalo et al, US 2014/0295840 as applied to claims 1, 10 and 18 above, and further in view of Kim, US 2018/0213452 hereafter Kim. 

As for claim 2, the combination of Jeong and Keskitalo does not explicitly disclose: 
Acquiring the first configuration information for redirection comprises: receiving a radio resource control (RRC) connection release message from the serving cell, wherein the RRC connection release message carries the first configuration information for redirection. 

However, Kim discloses acquiring the first configuration information for redirection comprises: receiving a radio resource control (RRC) connection release message from the serving cell (Kim, [0322], Receiving the RRC connection release message from the ENB), wherein the RRC connection release message carries the first configuration information for redirection (Kim, [0022], Receiving the RRC connection release message including transitioning from the RRC inactive mode to the RRC idle mode). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Jeong and Keskitalo with acquiring the first configuration information for redirection comprises: receiving a radio resource control (RRC) connection release message from the serving cell, wherein the RRC connection release message carries the first configuration information for redirection as taught by Kim to reduce signaling overhead (Kim, [0316]). 

As for claim 7, the combination of Jeong and Keskitalo does not explicitly disclose: 
The first configuration information further comprises duration information of a first timer, and the method further comprises: after acquiring the first configuration information, starting the first timer.

However, Kim discloses the first configuration information further comprises duration information of a first timer (Kim, [0359], [0361], The specific timer in the RRCConnectionReconfiguration message), and the method further comprises: after acquiring the first configuration information, starting the first timer (Kim, [0359], [0361], The specific timer in the RRCConnectionReconfiguration message, after receiving the message the UE starts the timer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Jeong and Keskitalo with first configuration information further comprises duration information of a first timer, and the method further comprises: after acquiring the first configuration information, starting the first timer as taught by Kim to reduce signaling overhead (Kim, [0316]).

As for claim 8, the combination of Jeong and Keskitalo does not explicitly disclose: 
When the terminal device fails to find, before the first timer expires, a target cell that can be connected, entering an idle state, even if the terminal device finds, after the first timer expires, the target cell that can be connected.

However, Kim discloses when the terminal device fails to find, before the first timer expires, a target cell that can be connected, entering an idle state, even if the terminal device finds, after the first timer expires, the target cell that can be connected (Kim, [0546], When the handover of the UE does not succeed (fails) entering the RRC idle state). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Jeong and Keskitalo with when the terminal device fails to find, before the first timer expires, a target cell that can be connected, entering an idle state, even if the terminal device finds, after the first timer expires, the target cell that can be connected as taught by Kim to reduce signaling overhead (Kim, [0316]).

As for claim 9, the combination of Jeong and does not explicitly disclose:
Send the recorded reference information to the network side, after the terminal device enters an RRC connected state.

However, Kim discloses send the recorded reference information to the network side, after the terminal device enters an RRC connected state (Kim, [0313], Sending data to the network after the UE enters RRC connected mode). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Jeong and Keskitalo with send the recorded reference information to the network side, after the terminal device enters an RRC connected state as taught by Kim to reduce signaling overhead (Kim, [0316]).

As for claim 11, the combination of Jeong and Keskitalo does not explicitly disclose: 
Acquiring the first configuration information for redirection comprises: receiving a radio resource control (RRC) connection release message from the serving cell, wherein the RRC connection release message carries the first configuration information for redirection. 

However, Kim discloses acquiring the first configuration information for redirection comprises: receiving a radio resource control (RRC) connection release message from the serving cell (Kim, [0322], Receiving the RRC connection release message from the ENB), wherein the RRC connection release message carries the first configuration information for redirection (Kim, [0022], Receiving the RRC connection release message including transitioning from the RRC inactive mode to the RRC idle mode). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Jeong and Keskitalo with acquiring the first configuration information for redirection comprises: receiving a radio resource control (RRC) connection release message from the serving cell, wherein the RRC connection release message carries the first configuration information for redirection as taught by Kim to reduce signaling overhead (Kim, [0316]). 

As for claim 15, the combination of Jeong and Keskitalo does not explicitly disclose: 
The first configuration information further comprises duration information of a first timer, and the processor is further configured to: start the first timer after the first configuration information is acquired.

However, Kim discloses the first configuration information further comprises duration information of a first timer, and the processor is further configured to: start the first timer after the first configuration information is acquired (Kim, [0359], [0361], The UE starts the specific timer. The eNB configured a specific timer value to the UE through an RRCConnectionSetup message or an RRCConnectionReconfiguration message).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Jeong and Keskitalo with the first configuration information further comprises duration information of a first timer, and the processor is further configured to: start the first timer after the first configuration information is acquired as taught by Kim to reduce signaling overhead (Kim, [0316]).

As for claim 16, the combination of Jeong and Keskitalo does not explicitly disclose: 
The processor is configured to control the terminal device to enter an idle state, in response to that a target cell that can be connected is found after rather than before the first timer expires.

However, Kim discloses the processor is configured to control the terminal device to enter an idle state, in response to that a target cell that can be connected is found after rather than before the first timer expires (Kim, [0328], [0341], [0343], Enter an idle/inactive state when the specific timer expires).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Jeong and Keskitalo with the processor is configured to control the terminal device to enter an idle state, in response to that a target cell that can be connected is found after rather than before the first timer expires as taught by Kim to reduce signaling overhead (Kim, [0316]).

As for claim 17, the combination of Jeong and does not explicitly disclose:
Send the recorded reference information to the network side, after the terminal device enters an RRC connected state.

However, Kim discloses send the recorded reference information to the network side, after the terminal device enters an RRC connected state (Kim, [0313], Sending data to the network after the UE enters RRC connected mode). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Jeong and Keskitalo with send the recorded reference information to the network side, after the terminal device enters an RRC connected state as taught by Kim to reduce signaling overhead (Kim, [0316]).

As for claim 19, the combination of Jeong and Keskitalo does not explicitly disclose: 
Acquiring the first configuration information for redirection comprises: receiving a radio resource control (RRC) connection release message from the serving cell, wherein the RRC connection release message carries the first configuration information for redirection. 

However, Kim discloses acquiring the first configuration information for redirection comprises: receiving a radio resource control (RRC) connection release message from the serving cell (Kim, [0322], Receiving the RRC connection release message from the ENB), wherein the RRC connection release message carries the first configuration information for redirection (Kim, [0022], Receiving the RRC connection release message including transitioning from the RRC inactive mode to the RRC idle mode). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Jeong and Keskitalo with acquiring the first configuration information for redirection comprises: receiving a radio resource control (RRC) connection release message from the serving cell, wherein the RRC connection release message carries the first configuration information for redirection as taught by Kim to reduce signaling overhead (Kim, [0316]). 

6.	Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al, US 2012/0294287 in view of Keskitalo et al, US 2014/0295840 as applied to claims 1, 10 and 18 above, and further in view of ZHAO et al, US 2013/0223233 hereafter ZHAO. 

As for claim 5, the combination of Jeong and Keskitalo does not explicitly disclose: 
The location information of the terminal device comprises at least one of: geographical location information of the terminal device, and measurement results for neighbor cells of the serving cell.

However, ZHAO discloses the location information of the terminal device comprises at least one of: geographical location information of the terminal device (ZHAO, [0125], The geographic position information includes longitude and altitude), and measurement results for neighbor cells of the serving cell (ZHAO, [0125], The signal strength of the neighboring cells). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Jeong and Keskitalo with the location information of the terminal device comprises at least one of: geographical location information of the terminal device, and measurement results for neighbor cells of the serving cell as taught by ZHAO to provide improved user experience. 

As for claim 6, ZHAO discloses:
The geographical location information of the terminal device comprises at least one of: longitude information, latitude information, and altitude information (ZHAO, [0071], [0125], The geographic position information includes longitude and altitude).

7.	Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al, US 2012/0294287 in view of Keskitalo et al, US 2014/0295840 as applied to claims 1, 10 and 18 above, and further in view of Koorapaty et al, US 2017/0142746 hereafter Koorapaty.

As for claim 12, the combination of Jeong and Keskitalo does not explicitly disclose: 
The timestamp information comprises at least one of: absolute time information local to the terminal device when the terminal device records the reference information; and relative time information relative to a reference time when the terminal device records the reference information, wherein the reference time is configured at the network side.

However, Koorapaty discloses the timestamp information comprises at least one of: absolute time information local to the terminal device when the terminal device records the reference information; and relative time information relative to a reference time when the terminal device records the reference information, wherein the reference time is configured at the network side (Koorapaty, [0046]-[0047], [0070], [0085]-[0089], The timestamp measurement of the UE for the failure).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Jeong and Keskitalo with the timestamp information comprises at least one of: absolute time information local to the terminal device when the terminal device records the reference information; and relative time information relative to a reference time when the terminal device records the reference information, wherein the reference time is configured at the network side as taught by Koorapaty to provide improved reports from the UE. 

As for claim 13, the combination of Jeong and Keskitalo does not explicitly disclose: 
The signal quality of a serving cell comprises at least one of: reference signal receiving power (RSRP), reference signal receiving quality (RSRQ), and signal to interference plus noise ratio (SINR).

However, Koorapaty discloses the signal quality of a serving cell comprises at least one of: reference signal receiving power (RSRP), reference signal receiving quality (RSRQ), and signal to interference plus noise ratio (SINR) (Koorapaty, [0021], The RSRP and RSRQ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Jeong and Keskitalo with the signal quality of a serving cell comprises at least one of: reference signal receiving power (RSRP), reference signal receiving quality (RSRQ), and signal to interference plus noise ratio (SINR) as taught by Koorapaty provide improved reports from the UE.

As for claim 14, the combination of Jeong and Keskitalo does not explicitly disclose: 
The signal quality of a neighbor cell of the serving cell comprises at least one of: RSRP, RSRQ, and SINR.

However, Koorapaty discloses the signal quality of a neighbor cell of the serving cell comprises at least one of: RSRP, RSRQ, and SINR (Koorapaty, [0021], The RSRP and RSRQ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Jeong and Keskitalo with the signal quality of a neighbor cell of the serving cell comprises at least one of: RSRP, RSRQ, and SINR as taught by Koorapaty provide improved reports from the UE.
Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: HWANG et al, US 2019/1074406 paragraphs [0150]-[0157] teaches the UE searching for a target cell based on the service type and received signal strength. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469